

Exhibit 10.35

SEVERANCE IN CONNECTION WITH A CHANGE IN CONTROL AGREEMENT
This Severance in Connection with a Change in Control Agreement (the
“Agreement”) is made effective as of November 5, 2015 (the “Effective Date”), by
and between FairPoint Communications, Inc., a Delaware corporation with its
principal place of business at 521 E. Morehead Street, Suite 500, Charlotte, NC
28202 (the “Company”), and «Full_Name» (the “Employee”).
WITNESSETH:
WHEREAS, the Company or one of its wholly owned subsidiaries presently employs
Employee; and
WHEREAS, the Company and Employee desire to set forth consideration to be paid
to Employee if Employee’s employment is terminated under certain circumstances
following a “Change in Control” of the Company as defined herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the continued
employment of Employee by the Company and the compensation received by Employee
from the Company from time to time, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
1.Term. This Agreement will be in effect through December 31, 2016 (the initial
period referred to herein as the “Term”); provided, however, that if at any time
after the Effective Date and prior to December 31, 2016 the Company has entered
into a definitive agreement to effect a transaction that, if consummated, would
result in a Change In Control, then the Term of this Agreement shall be
automatically extended through the period expiring the day before the one year
anniversary of the closing date of the transaction which constitutes a Change In
Control.
2.    Certain Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:
(a)    “Cause” means the occurrence of any one or more of the following events,
as determined by the Company in its reasonable discretion: (i) Employee’s
willful failure, disregard, or refusal to perform Employee’s duties as an
employee of the Company; (ii) Employee’s willful, intentional, or grossly
negligent act or omission having or reasonably likely to have a materially
injurious effect on the Company, its financial condition or its reputation;
(iii) Employee’s willful misconduct in respect of the duties or obligations of
Employee to the Company, including, without limitation, violations of applicable
Company policies or failure to follow the lawful directions received by Employee
from the Company; (iv) Employee’s conviction (including entry of a nolo
contendere or a no contest plea) of any felony or any other criminal offense
that has, or could be reasonably expected to have, an adverse impact on the
reputation or business of the Company; (v) Employee’s fraud, misappropriation,
or embezzlement with respect to the Company or its affiliates; or (vi)
Employee’s breach of any provision of this Agreement or any other agreement
between

 
1
 




--------------------------------------------------------------------------------



Exhibit 10.35

Employee and the Company, that, if capable of being cured, is not cured by
Employee within ten (10) days after notice thereof is given to Employee by the
Company.
(b)    A “Change In Control” means:
(i)    a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or any two or
more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than the Company or any of its affiliates,
or an employee benefit plan maintained by the Company or any of its affiliates,
directly or indirectly acquire “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
(ii)    the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” (as
defined in Section 3(a)(9) of the Exchange Act) or to any two or more persons
deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) other than the Company’s affiliates.
(c)    “Disability” means that Employee has been unable to substantially perform
the essential job duties of Employee’s position as an employee of the Company,
with or without a reasonable accommodation, by reason of any physical or mental
illness or injury, for a period of (i) ninety (90) or more consecutive days, or
(ii) more than one hundred twenty (120) days in any consecutive twelve (12)
month period, as determined by the Company in its reasonable discretion.
(d)    “Effective Release” means a general release of claims in favor of the
Company in a form acceptable to the Company that is executed by Employee after
the Termination Date and within any consideration period required by applicable
law and that is not revoked by Employee within any legally prescribed revocation
period.
(e)    “Termination Date” means the effective date of Employee’s termination of
employment with the Company for any reason.
3.    Compensation Upon Certain Terminations Following a Change in Control.
(a)    If, during the Term of this Agreement, Employee’s employment with the
Company is terminated by the Company without Cause (and other than due to death
or Disability) within the six (6) months immediately following the closing date
of the transaction that results in a Change in Control (such date the “Closing
Date”), and provided that such termination results in Employee incurring a
“separation from service” as defined under Treasury Regulation 1.409A-1(h) and
Employee has executed an Effective Release, then the Company will provide
Employee with the following benefits, in lieu of any other separation payment or
severance benefit to which Employee may be entitled:

 
2
 




--------------------------------------------------------------------------------



Exhibit 10.35

(iii)    Continued payment of Employee’s then-current base salary for a period
of six (6) months, less applicable withholdings required by law or authorized by
Employee, to be paid pursuant to the Company’s standard payroll practices and
procedures, beginning on the Company’s next regular pay day following Company’s
receipt of Employee’s Effective Release and the expiration of any revocation
period required by applicable law, with the first such payment comprising the
amount of salary continuation accruing from the Termination Date through the
date of payment; and
(iv)    Subsidization of Employee’s applicable COBRA premiums so that the COBRA
premiums paid by Employee equal the same amount Employee paid as an active
employee under Company’s health insurance plan immediately prior to the
Termination Date (subject to Employee’s timely election to continue health
insurance benefits under COBRA) for the lesser of six (6) months following the
Termination Date or until Employee becomes eligible for insurance benefits from
another employer, and provided further that the Company will have the right to
terminate such payment of COBRA premium reimbursement to Employee and instead
pay Employee a lump sum amount equal to the applicable COBRA premium subsidy
multiplied by the number of months remaining in the specified period if the
Company determines in its discretion that continued payment of the COBRA
premiums is or may be discriminatory under Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”).
(b)    For avoidance of doubt, upon the termination of Employee’s employment (i)
as a result of Employee’s death or Disability, (ii) by the Company for Cause,
(iii) by Employee’s resignation for any reason, (iv) for any reason more than
six (6) months after the Closing Date, or (v) for any reason following the Term
of this Agreement, Employee will not be entitled to receive any compensation
under this Agreement.
(c)    Notwithstanding anything herein to the contrary, to the extent that the
Company (or its successor) maintains a severance or similar plan (as it may
change or be eliminated from time to time) or Employee is a party to an
employment or similar agreement providing greater benefits upon a Change in
Control, Employee may elect to obtain those greater benefits under such other
agreement, taken as a whole, but may not obtain benefits, in such case, under
this Agreement. For the avoidance of doubt, an Employee shall not be entitled to
“double-dip” upon a Change in Control.
4.    Non-Interference with Employees or Consultants. In consideration of the
foregoing, and in order to protect the valuable relationship between the Company
and each of its employees and consultants, Employee agrees that during
Employee’s employment with the Company and for the period of six (6) months
immediately following the Termination Date, Employee will not, directly or
indirectly: (a) solicit, induce, or attempt to solicit or induce, any Covered
Individual (as defined below) to terminate his or her relationship with the
Company; or (b) hire or attempt to hire any Covered Individual (as defined
below); provided, however, that this clause (b) will not apply to the hiring of
any individual who first responds to a general solicitation for employment
(e.g., online advertisements) that are not targeted at Covered Individuals. As
used herein, the term “Covered Individual” means any person who was employed by,
or was providing consulting services to, the Company or its affiliates, at the
time of or within the six (6) months

 
3
 




--------------------------------------------------------------------------------



Exhibit 10.35

immediately preceding the solicitation, inducement, hiring or attempted
solicitation, inducement or hiring of such person. In the event of a breach or
threatened breach of this Section 4 by Employee, then, in addition to any other
rights which the Company may have, (i) the Company will have the right to
immediately terminate any remaining payment obligations to Employee pursuant to
Section 3(a) above without any further obligation to Employee, and Employee will
immediately repay to the Company any amounts previously paid to Employee
pursuant to Section 3(a) above; and (ii) the Company will be entitled to
injunctive relief to enforce this Section 4 from any court of competent
jurisdiction, it being understood that any breach or threatened breach of the
provisions of this Section 4 would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy to the Company for such
breach.
5.    Section 409A.
(a)    The parties acknowledge and agree that all benefits or payments provided
by the Company to Employee pursuant to this Agreement are intended either to be
exempt from the provisions of Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”), or to be in compliance with Section 409A, and the Agreement
will be interpreted to the greatest extent possible to be so exempt or in
compliance. If there is an ambiguity in the language of the Agreement, or if
Section 409A guidance indicates that a change to the Agreement is required or
desirable to achieve exemption or compliance with Section 409A, the Company and
Employee agree to negotiate in good faith to clarify the ambiguity or make such
change.
(b)    If any severance or other payments that are required by the Agreement are
to be paid in a series of installment payments, each individual payment in the
series will be considered a separate payment for purposes of Section 409A.
(c)    If any severance compensation or other benefit provided to Employee
pursuant to this Agreement that constitutes “nonqualified deferred compensation”
within the meaning of Section 409A is considered to be paid on account of
“separation from service” within the meaning of Section 409A, and Employee is a
“specified employee” within the meaning of Section 409A, no payments of any of
such severance or other benefit will be made for six (6) months plus one (1) day
after the Termination Date (the “New Payment Date”). The aggregate of any such
payments that would have otherwise been paid during the period between the
Termination Date and the New Payment Date will be paid to the Employee in a lump
sum on the New Payment Date.
6.    Excess Parachute Payments. If any payments or benefits received or to be
received by Employee pursuant to this Agreement in connection with or contingent
on a change in ownership or control are deemed to be an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), and if the Company has no publicly traded stock, the Company will use
commercially reasonable efforts to obtain “shareholder approval” within the
meaning of Section 280G(b)(5) of the Code of such payments or benefits in order
to exempt such payments or benefits from being considered an Excess Parachute
Payment. If, notwithstanding the foregoing, such payments or benefits still
would be considered to result in an Excess Parachute Payment, then, at Company’s
election, such payments under this Agreement will either be paid in full or
reduced to the extent necessary to avoid being considered an Excess Parachute
Payment,

 
4
 




--------------------------------------------------------------------------------



Exhibit 10.35

based upon Company’s determination, in its sole discretion, as to which
alternative results in the better tax consequences for the Employee.
7.    Employment At Will. Nothing herein is meant to alter the “at will” status
of Employee’s employment with the Company. Subject to the provisions of Section
3 above regarding payments in connection with a termination following a Change
in Control, Employee’s employment with the Company may be terminated at any
time, for any or no cause or reason, by either Employee or by the Company.
8.    Miscellaneous.
(a)    Choice of Law. This Agreement will be construed and enforced in
accordance with and governed by the laws of the State of North Carolina, without
giving effect to the choice of law rules of any jurisdiction.
(b)    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns. This Agreement, and Employee’s rights
and obligations hereunder, may not be assigned by Employee. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business or assets, but no such assignment will release the Company of its
obligations hereunder.
(c)    Amendment. This Agreement may not be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.
(d)    Waivers. The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
will not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions will remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either party will be effective for any purpose whatsoever unless such waiver is
in writing and signed by such party.
(e)    Notices. Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement will be in writing and will be deemed
given when delivered personally, one day after deposit with a recognized
international delivery service (such as FedEx), or three days after deposit in
the U.S. mail, first class, certified or registered, return receipt requested,
with postage prepaid, if to the Company at the address set forth on the first
page of this Agreement and if to Employee at the last address set forth on the
Company’s payroll records. Either party may designate another address, for
receipt of notices hereunder by giving notice to the other party in accordance
with this paragraph (e).
(f)    Severability. The provisions of this Agreement are severable, and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, then the remaining provisions will nevertheless be binding
and enforceable.

 
5
 




--------------------------------------------------------------------------------



Exhibit 10.35

(g)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.
(h)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party will be bound by or liable for any alleged representation,
promise or inducement not so set forth.
[SIGNATURE PAGE FOLLOWS]

 
6
 




--------------------------------------------------------------------------------



Exhibit 10.35

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
effective as of the Effective Date.
EMPLOYEE:








                  
«Full_Name»
COMPANY:


FairPoint Communications, Inc.




By:                


Name: Paul H. Sunu            


Title: Chief Executive Officer      




 
7
 


